DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 2008/0090497 A1) Fig. 4A in view of Wang, Paragraph 0042, Lines 10-17.
Regarding Claim 1, Wang (Fig. 4A) discloses a retaining ring for polishing a wafer by a slurry (see Paragraph 0041), comprising: a ring-shaped main body having an outer surface (401), an inner surface (400), and an inner space for accommodating the wafer, the main body comprising a plurality of channels (402) configured to allow the slurry to flow into the inner space from the outer surface (410; see Paragraph 0042, Lines 10-17); and a plurality of guiding elements (401A) disposed at the outer surface (401) of the main body with respect to the plurality of channels (402), each of the guiding elements (401A) forming a slurry capture area with the main body to guide the slurry towards each of the respective channels (402).
To the extent that Applicant may argue that Paragraph 0042, Lines 10-17 is in reference to an additional embodiment that is not disclosed by Fig. 4A; and that Fig. 4A does not explicitly disclose that the channels (402) are configured to allow the slurry to flow into the inner space from the outer surface. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Fig. 4A to include the disclosure allowing the slurry to flow into the inner space from the outer surface, as taught by Paragraph 0042, Lines 10-17, for the purpose of evenly distributing the slurry to the substrate by the retaining ring. 
Regarding Claim 4, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein the main body has a rotation axis (see Paragraph 0043, disclosing rotation of the retaining ring with respect to the center of the substrate), and the channels (402) are spaced at substantially equal angular intervals around the rotation axis (center of the substrate) of the main body. See Fig. 4A.
Regarding Claim 5, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein each of the channels (402) has an outer opening disposed at the outer surface (401) of the main body, and an inner opening disposed at the inner surface (400) of the main body. See Fig. 4A.
Regarding Claim 6, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein the retaining ring is configured to rotate in a polishing direction around a rotation axis (center of the substrate) to polish the wafer, and each of the guiding elements (401A) is extended from the outer surface (401) of the main body towards the polishing direction. Wang does not explicitly disclose a polishing direction; however, the guiding elements (401A), as disclosed by Wang Fig. 4A, extend symmetrically in both a non-polishing direction and a polishing direction.
Regarding Claim 8, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein each of the guiding elements (401A) has a V-shaped structure. See Fig. 4A.
 Regarding Claim 9, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein each of the guiding elements (401A) has an arc-shaped structure. See Fig. 4A.
Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 2008/0090497 A1) Fig. 4A in view of Wang, Paragraph 0042, Lines 10-17, in view of Wang Fig. 5A.
Regarding Claim 2, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1.
Wang (Fig 4A, as modified) may not explicitly disclose wherein the main body further comprises a top surface and a bottom surface parallel to the top surface.
However, Wang (Fig. 5A) teaches a retaining ring (500) retaining a substrate (501) wherein the main body further comprises a top surface and a bottom surface parallel to the top surface. See Wang, Fig. 5A.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the retaining ring of Wang (Fig 4A, as modified) wherein the main body further comprises a top surface and a bottom surface parallel to the top surface, as taught by Wang (Fig. 5A), as a matter of routine design choice, for the purpose of ease of: manufacturing, handling, transporting, and storing retainer rings.
Regarding Claim 3, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 2 wherein each of the channels (402) is a groove disposed at the bottom surface of the main body. See Wang, Fig. 4A and Paragraph 0041, Lines 1-4.
Regarding Claim 10, Wang (Fig 4A, as modified) discloses the retaining ring of Claim 1, as previously discussed above, wherein each of the guiding elements is a blade extended from the outer surface of the main body. Under a broadest reasonable interpretation of the instant claim language “blade” is being construed as “a flat wide section of an implement.” See Google, Oxford Languages Dictionary; and Figs. 4A & 5A.
Claims 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 2008/0090497 A1) Fig. 4A in view of Wang, Paragraph 0042, Lines 10-17, in further view of Phang et al. (US 2006/0148385 A1).
Regarding Claim 12, Wang (Fig. 4A) discloses a retaining ring for polishing a wafer by a slurry (see Paragraph 0041), comprising: a ring-shaped main body having an outer surface (401), an inner surface (400), and an inner space for accommodating the wafer, the main body comprising a plurality of channels (402) configured to allow the slurry to flow into the inner space from the outer surface (410; see Paragraph 0042, Lines 10-17); and a plurality of guiding elements (401A) disposed at the outer surface (401) of the main body with respect to the plurality of channels (402), each of the guiding elements (401A) forming a slurry capture area with the main body to guide the slurry towards each of the respective channels (402).
To the extent that Applicant may argue that Paragraph 0042, Lines 10-17 is in reference to an additional embodiment that is not disclosed by Fig. 4A; and that Fig. 4A does not explicitly disclose that the channels (402) are configured to allow the slurry to flow into the inner space from the outer surface. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Fig. 4A to include the disclosure allowing the slurry to flow into the inner space from the outer surface, as taught by Paragraph 0042, Lines 10-17, for the purpose of evenly distributing the slurry to the substrate by the retaining ring. 
Wang (Fig. 4A, as modified) does not explicitly disclose a platen having a polishing pad for polishing the wafer by a slurry; or a carrier head connected to the retaining ring and configured to rotate the retaining ring.
However, Phang (Fig. 1a) teaches a CMP polishing apparatus for polishing a wafer (12) comprising of a platen having a polishing pad (16) for polishing the wafer (12) by a slurry (20); or a carrier head (10) connected to a retaining ring (22) and configured to rotate the retaining ring (22). See Phang, Fig 1a and Paragraph 0010.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the CMP retaining ring Wang (Fig. 4A, as modified) to further comprise of a platen having a polishing pad for polishing the wafer by a slurry; and a carrier head connected to the retaining ring and configured to rotate the retaining ring, as taught by Phang, as a matter of design choice as a known means of performing chemical mechanical polishing with the retaining ring of Wang(Fig. 4A, as modified), requiring only routine experimentations, without any new or unexpected results.
Regarding Claim 15, Wang (Fig 4A, as modified) meets all of the limitations of Claim 15, as best understood, as applied to Claims 4 and 12 above.
Regarding Claim 16, Wang (Fig 4A, as modified) meets all of the limitations of Claim 16, as best understood, as applied to Claims 6 and 12 above.
Regarding Claim 17, Wang (Fig 4A, as modified) meets all of the limitations of Claim 17, as best understood, as applied to Claims 7, 12 and 13 above.
Regarding Claim 18, Wang (Fig 4A, as modified) meets all of the limitations of Claim 18, as best understood, as applied to Claims 8 and 12 above.
Regarding Claim 19, Wang (Fig 4A, as modified) meets all of the limitations of Claim 19, as best understood, as applied to Claims 9 and 12 above.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 2008/0090497 A1) Fig. 4A in view of Wang, Paragraph 0042, Lines 10-17; in further view of Phang et al. (US 2006/0148385 A1); in further view of HU et al. (US 2016/0271750 A1).
Regarding Claim 13, Wang (Fig 4A, as modified) discloses the CMP apparatus Claim 12.
Wang (Fig 4A, as modified) may not explicitly disclose a drive motor connected to the carrier head (Phang, 10).
However, HU discloses a drive motor (102) connected to a carrier head (150).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the CMP retaining ring Wang (Fig. 4A, as modified) to further comprise of a drive motor connected to the carrier head (Phang, 10), as taught by HU, as a known means for driving the rotation of the carrier head and the retaining ring connected to the carrier head, requiring only routine experimentations, without any new or unexpected results.
Regarding Claim 14, Wang (Fig 4A, as modified) discloses the CMP apparatus Claim 12, as previously discussed above, further comprising a supply tube configured to supply the slurry (Phang, 20; HU, 191) from a nozzle (HU, 198).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 2008/0090497 A1) Fig. 4A in view of Wang, Paragraph 0042, Lines 10-17, in view of Wang, Fig. 5A; in further view of Phang et al. (US 2006/0148385 A1).
Regarding Claim 20, Wang (Fig 4A, as modified) meets all of the limitations of Claim 20, as best understood, as applied to Claims 10 and 12 above.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 7, the closest prior art of record, Wang, Phang, and Hu does not disclose, nor would it have been obvious to modify the disclosure of Wang to further comprise of, wherein each of the guiding elements comprise a first portion and a second portion connected to the first portion, one end of the first portion is connected to the outer surface of the main body, and the second portion is extended from another end of the first portion towards the polishing direction, in combination with the other recited limitation of Claim 7.
Regarding Claim 11, the closest prior art of record, Wang, Phang, and Hu does not disclose, nor would it have been obvious to modify the disclosure of Wang to further comprise of, wherein the main body has a first height, the guiding element has a second height, the channel has a third height, the first height is greater than the second height, and the second height is greater than the third height, in combination with the other recited limitation of Claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723